Case 7:18--cr 01826 Document 1 Filed on 10/18/18 in TXSD Page 1 of 2

_AO 91 (Rev. ll/l 1) Criminal Complaint

UNITED STATES DISTRICT COURT`

 

 

 

 

 

for the
Southern District of Texas 1 GB@‘§'L“€OF @GE§E#
United States of America )
v- > »' /ats”/» /‘/l
Victor MART|NEZ-De La Cruz ) Case NO' M _- l 8 `
YoB: 1983 )
Mexico )
) \
) _
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is trile to the best of my knowledge and belief.
On or about the date(s) of October 17, 2018 in the county of " HldalgO in the 5
Southern District of' Texas , the defendant(s) violated:
Code Section Otense Description _ l

21 USC 952(a) & 21 USC 841 (a)(1) Knowingly and intentionally attempt to import into the United States from the '
UnitedMexican States approximately 6.42 kilograms of cocaine, a Schedule
l| controlled substance under the'Controlled Subtances Act, and did
knowingly and intentionally possess with the intent to distribute approximately
6.42 kilograms of cocaine, a Schedule ll controlled substance under the
Controlled Substance Act.

This criminal complaint is based on these facts:

See attachment A

d Continued on the attached sheet. -

Complaim’ s signature
/`%/ /O/ Rene Santos, Special Agent
/é"` . Printea' name and title

Sworn to before me and signed in my presence. , \

l/l§

 

Date: 10/18/2018 . w (\

Judge 's signature

  
  
 

U(U.S. Magistrate'Judge

Printed name and title

City and State; Nchl|en, Texas

 

 

Case 7:18-cr-01826 Document 1 Filed on 10/18/18 in TXSD Page 2 of 2
ATTACHMENT A

On October 17, 2018, at approximately 7:49 AM, Victor MARTINEZ-De La Cruz applied for
admission into the United States at the Pharr, Texas, Port of Entry. MARTINEZ was driving a
vehicle with a Mexican license plate and stated that the purpose of his visit was to go food
shopping During primary inspection MARTINEZ gave a negative declaration for narcotics,
currency over ten thousand dollars, weapons and ammunitions to the Customs and Border
Protection (CBP) officer. MARTINEZ was referred for a secondary inspection where a CBP
canine (K-9) alerted to the odor of narcotics in the vehicle. An x-ray scan of the vehicle was
conducted which resulted in the discovery of anomalies in the vehicle’s muffler. An examination
of the muffler, by the CBP officers, revealed a hidden trap door on top of the muffler. Further
inspection by the CBP officers resulted in the discovery of concealed packages, inside the
muffler, which field tested positive for cocaine. A total of 6 brick shaped packages containing
approximately 6.42 kilograms of cocaine Was located concealed within the gas tank. '

Homeland Security lnvestigations (HSI) Special Agent Rene Santos conducted an interview of
MARTINEZ. After waiving his Miranda Rights, MARTINEZ stated that an unknown man in
Reynosa, Mexico had told him he had to smuggle some packages into the United Stat`es using his`
vehicle. MARTINEZ stated that he knew he was smuggling some type of narcotics, MARTINEZ
stated that on the afternoon before he was arrested, an unknown man took his vehicle, later
during the night the vehicle was returned and he was giving instructions on where to leave his
vehicle once he crossed into the US. '

